                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ELLEN HARDIN,                                      Case No. 17-cv-05554-JST (TSH)
                                   9                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                  10             v.

                                  11     MENDOCINO COAST DISTRICT
                                         HOSPITAL, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          The Court had a telephonic hearing concerning the scheduling of Jill Pfatenhauer, Julie

                                  15   Adair and John Sullivan’s depositions. These are the witnesses whose depositions Plaintiff Ellen

                                  16   Hardin moved to quash. ECF No. 193. The undersigned denied the motion, ECF No. 197, and

                                  17   Hardin’s motion for relief is now pending before Judge Tigar. ECF No. 205. Meanwhile, the

                                  18   parties are unable to agree on dates for these depositions. Hardin’s counsel will be in Las Vegas

                                  19   for a work-related convention August 28-30, which conflicts with the only dates before the close

                                  20   of fact discovery that Sullivan and Adair are available.

                                  21          The Court explained that the parties have two options. One is to file a stipulation and

                                  22   proposed order before Judge Tigar requesting that these depositions be allowed to take place after

                                  23   the close of fact discovery. That would require the parties to cooperate with each other.

                                  24          The other option is to fight it out under Federal Rule of Civil Procedure 32. Rule

                                  25   32(a)(5)(A) provides that “[a] deposition must not be used against a party who, having received

                                  26   less than 14 days’ notice of the deposition, promptly moved for a protective order under Rule

                                  27   26(c)(1)(B) requesting that it not be taken or be taken at a different time or place – and this motion

                                  28   was still pending when the deposition was taken.” If Defendants served deposition notices now
                                   1   for dates before the close of fact discovery, that would be less than 14 days’ notice.

                                   2          It’s up to the parties what they want to do.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: August 23, 2019

                                   7
                                                                                                     THOMAS S. HIXSON
                                   8                                                                 United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
